t c no united_states tax_court robert eugene poindexter petitioner v commissioner of internal revenue respondent docket no 14428-01l filed date p reported tax on his and federal_income_tax returns but did not remit those amounts r assessed those amounts and demanded payment thereof after several years of continued nonpayment r issued to p a notice_of_intent_to_levy p timely requested a hearing pursuant to sec_6330 i r c at the hearing p asserted that the amounts of tax shown on his and returns are incorrect but would not say whether he believed his correct income to be higher or lower than the amounts reported r subsequently issued to p a notice_of_determination upholding the proposed collection action p timely petitioned the court for review and r moved for summary_judgment held a taxpayer who reports an amount of tax on his tax_return is not precluded from challenging the accuracy of that amount at a sec_6330 i r c hearing 122_tc_1 followed held further summary_judgment is appropriate since p has averred no facts sufficient to show error in the taxes assessed on the basis of his and returns or otherwise with respect to the notice_of_determination elizabeth a maresca and katherine scovin specially recognized for petitioner peggy gartenbaum for respondent opinion halpern judge this case is before the court to review a determination made by one of respondent’s appeals officers the determination that respondent may proceed to collect by levy unpaid income taxes assessed by respondent against petitioner for and the assessments we review such determinations pursuant to sec_6330 petitioner has assigned error to the determination and as we understand that assignment it is principally that in making the determination the appeals officer failed to consider the accuracy of the assessments which petitioner claims do not reflect his true income_tax liabilities for the years in question respondent denies that the appeals officer erred and he moves for a summary disposition in his favor the motion that the determination be sustained on the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure following grounds since petitioner reported the unpaid taxes on returns he made the appeals officer properly refused to consider the accuracy of the assessments even if the appeals officer erred in refusing to consider the accuracy of the assessments petitioner has failed to aver facts sufficient to show error in the assessments and petitioner has failed to aver facts showing any other error in the determination summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law for the reasons that follow we shall grant the motion on the basis of respondent’s second and third grounds and enter an appropriate order and decision in respondent’s favor background the following facts are gathered from the pleadings the parties’ trial memoranda the motion and declaration of peggy gartenbaum one of respondent’s counsel submitted in support of the motion petitioner’s opposition to the motion and other items constituting the record there appears to be no disagreement as to the following facts petitioner filed his federal_income_tax return the return on date reporting tax of dollar_figure no withholding or estimated_tax payments and an estimated_tax penalty of dollar_figure petitioner did not remit any amount with the return on date respondent assessed the tax_liability shown on the return and issued to petitioner a notice_and_demand for payment with respect thereto petitioner filed his federal_income_tax return the return on date reporting tax of dollar_figure no withholding or estimated_tax payments and an estimated_tax penalty of dollar_figure petitioner did not remit any amount with the return on date respondent assessed the tax_liability shown on the return and issued to petitioner a notice_and_demand for payment with respect thereto petitioner did not make the payments demanded and on date respondent notified petitioner of his intent to levy with respect to petitioner’s unpaid tax_liabilities for and in response petitioner timely submitted to respondent form request for a collection_due_process_hearing in the request petitioner a songwriter stated his belief that the taxes shown on the and returns together the returns are incorrect he explained that he was in a dispute with certain record companies over royalties due him in connection with songs he had written he asked the assistance of the internal_revenue_service irs to subpoena information from the record companies so that he could make proper returns other than asking for such assistance he did not propose any alternatives to collection on date an appeals officer held the hearing petitioner had requested at the hearing petitioner stated that he had filed the returns so as not to get into trouble and that he had not paid the taxes shown because he did not believe the amounts to be correct he would not say whether he believed his correct income to be higher or lower than the amounts reported although the appeals officer concluded on the basis of sec_6330 that petitioner’s underlying tax_liabilities were not properly at issue he advised petitioner that he could file amended returns adjusting the tax shown on the returns petitioner declined to do so as required by sec_6330 the appeals officer verified that the requirements of applicable laws and both at and before the hearing petitioner requested petitioner was advised that the irs had no authority to intervene in his dispute with the record companies by subpoenaing information from them for him subsequently petitioner was provided with blank form sec_1040x amended u s individual_income_tax_return along with the accompanying instructions for his use should he change his mind apparently he has not done so administrative procedures had been met he also made the determination required by sec_6330 that the proposed collection action levy balanced the need for efficient collection_of_taxes with petitioner’s legitimate concerns that any collection action be no more intrusive than necessary on date a manager in the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or ie the determination sustaining the proposed collection action in the petition petitioner states his disagreement with the assessments claiming that they are inaccurate because of false and fraudulent information stated on the returns errors in the assessment procedures reliance on incorrect written advice from the irs error and failure of the irs in following its own procedures and advice improper execution of levies and erroneous and inconsistent tax information contained in the determination discussion i overview of sec_6330 sec_6330 entitles a taxpayer to notice of the taxpayer’s right to request a hearing before certain lien and levy actions are taken by the commissioner in furtherance of the collection from the taxpayer of unpaid federal taxes if a hearing is requested the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer requesting the hearing may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations where we have jurisdiction of the underlying tax_liability sec_6330 ii sec_6330 is not limited to taxpayer challenges to liabilities asserted by the commissioner that differ in amount from taxpayer-determined liabilities respondent’s first ground for summary_judgment is that since petitioner reported the unpaid taxes on returns he made the appeals officer properly refused to consider the accuracy of the assessments although respondent concedes that petitioner neither received a statutory_notice_of_deficiency for or nor otherwise had an opportunity to dispute his liabilities as assessed for those years respondent argues that sec_6330 allows a taxpayer to challenge the underlying tax_liability only when the taxpayer is challenging a liability asserted by the commissioner that differs in amount from the taxpayer’s self-determined liability ie the amount set forth on a return the taxpayer made in 122_tc_1 we rejected exactly that argument and that case governs here we therefore reject respondent’s first ground for summary_judgment iii petitioner has failed to aver facts sufficient to show error in the assessments respondent’s second ground for summary_judgment is that even if the appeals officer erred in refusing to consider the accuracy of the assessments petitioner has failed to aver facts sufficient to show error in the assessments we have set forth the gist of petitioner’s averments under the heading background above and we agree with respondent that petitioner has failed to raise a justiciable issue rule addresses the commencement of a levy action under sec_6330 such an action is commenced by the filing of a petition rule a and rule b specifies the content of the petition rule b and requires the petition to contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination clear and concise lettered statements of the facts on which the petitioner bases each assignment of error pursuant to sec_6330 petitioner was entitled to challenge at his appeals_office hearing the existence or amount of the underlying tax_liabilities for and giving rise to the assessments if the validity of those underlying tax_liabilities is properly at issue we review the matter de novo 114_tc_604 for the validity of those underlying tax_liabilities to be properly at issue however petitioner must comply with rule his pleading must contain a sufficient specificity of facts so that the court can conduct a meaningful hearing to determine whether respondent can proceed with the collection of those liabilities petitioner’s averments make clear that he disagrees with his income_tax liabilities as shown on the returns however other than claiming that the returns contain false and fraudulent information and may be based on incorrect written advice from the irs petitioner fails to specify the basis of his disagreement ie he fails to identify the items of income deduction or credit or the computations that are incorrect without such specificity how could respondent possibly mount a defense and what precisely is it that the court is to decide apparently the root of petitioner’s disagreement with the returns is his dispute with certain record companies over royalties petitioner has tried to involve respondent in that dispute by asking respondent to subpoena information from the record companies so that he could make what he believes would be more accurate returns respondent claims that neither sec_6330 nor any other provision of the internal_revenue_code authorizes the irs to aid petitioner as he has requested and there is no evidence that congress intended taxpayers to use sec_6330 to redress grievances against third parties respondent further claims that petitioner presented no evidence of the proper amount of royalties due him nor any evidence supporting his claim that the record companies violated his copyrights or that he even has copyrights to any songs petitioner in his opposition to the motion does not contradict any of those assertions petitioner may well have a dispute with the record companies and the returns may or may not be accurate but petitioner has placed nothing before us regarding the underlying liabilities that we can properly adjudicate like the taxpayers in horn v commissioner tcmemo_2002_207 and smith v commissioner tcmemo_2002_59 whose efforts to dispute their self-assessed liabilities we rejected petitioner was not prepared to allege and prove the facts showing his returns were incorrect see also montgomery v commissioner supra pincite marvel j concurring we conclude that respondent’s second ground together with his third ground discussed next justifies summary_judgment iv petitioner has failed to aver facts showing any other error in the determination although petitioner avers errors in the assessment procedures and in other procedures and improper execution of levies he sets forth no factual basis for those claims indeed respondent has yet to make any levies with respect to the assessments except as we have discussed with respect to the appeals officer’s refusal to consider the accuracy of the assessments we see no error in the determination v conclusion petitioner has failed to put before us grounds on which we could find that the appeals officer erred in the determination on that basis respondent is entitled to summary disposition in his favor to reflect the foregoing an appropriate order and decision will be entered for respondent
